Citation Nr: 0429690	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome (CTS).  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right thumb, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from September 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of an increased rating for the right thumb 
disability will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left CTS is the result of service-connected 
right CTS and service-connected right thumb disability.


CONCLUSION OF LAW

The veteran's left CTS is service-connected.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for left CTS.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

Factual Background

The veteran's service medical records do not show complaints, 
treatment or diagnosis regarding left CTS.  

Based on inservice treatment, service connection was 
established for traumatic arthritis of the right thumb in an 
August 1999 rating action.  

The record contains VA outpatient records that date between 
1999 and 2002, which show treatment for a variety of 
disabilities including his right thumb and bilateral CTS.  VA 
outpatient records dated in January 2000 relate that the 
veteran complained of numbness and tingling in his hands.  An 
electromyogram (EMG) was obtained and revealed bilateral CTS.  
A VA clinical note dated in October 2001 shows that it was 
explained to the veteran that due to his CTS in the right 
hand, this could have precipitated CTS in the left hand 
through over-use.  

A private physician reported in October 2000 that the veteran 
sought a second opinion regarding his right hand pain and 
weakness.  The diagnoses were right CTS and right thumb MP 
joint synovitis with old radial and ulnar collateral ligament 
injuries.  

A VA examination was conducted in September 2001.  The 
diagnoses included right thumb osteoarthritis and CTS, right 
worse than left.   The examiner commented, in pertinent part, 
that the veteran had osteoarthritis of the right thumb and 
developed right hand CTS.  The examiner concluded that right 
hand CTS should be service connected.  However, the examiner 
found no reason to attribute the left hand CTS to military 
service or to the service-connected right thumb disability.  

Service connection was established for right CTS as secondary 
to service-connected traumatic arthritis of the right thumb 
in a September 2001 rating action.  

The May 2002 statement of G. Morgan, M.D., a board-certified 
specialist in electrodiagnostic medicine, is to the effect 
that the veteran's symptoms began in the right hand and 
several months later developed in the left hand.  The 
specialist found it conceivable that the symptoms in his left 
hand resulted from increased use of the left hand in order to 
compensate for discomfort in the right hand.   

VA orthopedic and neurological examinations were conducted in 
July 2003.  After examination, the neurologist reported the 
diagnostic assessment:

Bilateral carpal tunnel syndrome.  His 
right carpal tunnel syndrome has been 
service-connected.  It is difficult to 
state when his left carpal tunnel 
syndrome occurred.  The patient states 
that because of compensation for over-use 
of his left hand, he started having 
symptoms since his right thumb and wrist 
had problems as noted above.  Therefore, 
I think it would be at least as less 
likely as not that the development of his 
carpal tunnel syndrome on his left, at a 
later date, may in some way be related to 
over-use or compensation because of his 
problems in his right hand and thumb.  
However, no definite diagnosis of left 
carpal tunnel syndrome was made during 
his military career apparently.  

The next day a VA orthopedic examination was conducted.  The 
examiner concluded:

[The] [d] egree of severity is moderate 
in both hands.  Likely as not neither the 
thumb arthritis nor the carpal tunnel 
syndrome problems are service-connected.  
Certainly, there is no correlation 
between the carpal tunnel on one side 
being related to the carpal tunnel on the 
other side.  It is more likely this is 
related to his size, his diabetes, and 
his long history of truck driving.

In written statements to the Board and at his August 2004 
personal hearing held before the undersigned Veterans Law 
Judge, the veteran reported his service, medical and post 
service history.  He noted that private and VA medical 
opinions of record have related his left CTS to his right 
thumb and right hand CTS disabilities.  

Criteria and analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has multiple diagnoses of 
CTS since 2000.  In this regard one VA examiner in September 
2001 has indicated that there was no reason to service 
connect the left hand CTS as secondary to his right hand 
disability.  A VA orthopedist in July 2003 found that his CTS 
was more than likely related to his diabetes and history of 
truck driving.  A VA neurologist in July 2003 found that it 
was at least as likely than not that the right hand and thumb 
disability including CTS were involved in the development of 
left hand CTS.  

Further, a private physician has concluded that his right 
thumb and hand disabilities may have contributed to his left 
hand CTS.  Thus, the Board finds that the evidence is 
equipoise and as such, the benefit of the doubt is given to 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the Board finds that the left hand CTS is 
causally related to the service connected right thumb and 
right hand CTS.  


ORDER

Service connection for left hand CTS on a secondary basis is 
granted.  


REMAND

A VCAA notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO sent duty-to-assist letters to 
the veteran in November 2001 and in March 2003.  However, the 
Board does not find that these letters or any correspondence 
provided to the appellant by the RO meets these requirements.  

Moreover, under rating criteria effective from August 26, 
2002, 38 C.F.R. § 4.71a, Diagnostic Code 5224 provides that 
favorable ankylosis of the thumb warrants a 10 percent 
evaluation for the major and minor upper extremity; a 20 
percent evaluation requires unfavorable ankylosis.  Under 
Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, a 10 percent evaluation is warranted with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted when there is a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective 
August 26, 2002).  The Board notes that the examinations of 
record do not measure the distance between the veteran's 
right thumb pad and fingers when attempting to oppose.  
Therefore, further examination is warranted.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO must send the veteran a VCAA 
letter on the right thumb rating.  The RO 
should request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to evaluate 
the severity of the veteran's service-
connected right thumb disability.  The 
examination should include measurements 
as outlined in Diagnostic Codes 5224 and 
5228, specifically, the gap between the 
thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  

3.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



